Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 1 of 29 PageID #: 257




                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF NEW YORK



ALYSSA ROSE and MYJORIE PHILIPPE,                        Case No. 2:21-cv-01118-JS-AYS
on behalf of themselves and all others similarly
situated,

                Plaintiffs,                              AMENDED CLASS ACTION COMPLAINT

    v.                                                   DEMAND FOR JURY TRIAL

HAIN CELESTIAL GROUP, INC.


                Defendant.



         Plaintiffs Alyssa Rose and Myjorie Philippe (“Plaintiffs”), on behalf of themselves and all

others similarly situated, bring this class action suit for damages and equitable relief against Defendant

Hain Celestial Group, Inc. (“Defendant” or “Hain”). Plaintiffs allege the following based upon

personal information as to allegations regarding themselves, on the investigation of their counsel, and

on information and belief as to all other allegations:

                                     NATURE OF THE ACTION

         1.     Plaintiffs bring this class action on behalf of themselves and other all other parents and

persons nationwide who bought Defendant’s baby food products containing harmful heavy metals

such as inorganic arsenic, lead, cadmium, and mercury. The products at issue include, but are not
limited to, the following: Hain’s Earth’s Best Whole Grain Rice Cereal, Whole Grain Oatmeal Cereal,

Organic Sensitivity Infant Formula With Iron Milk Based Power, Sweet Potatoes Organic Baby Food,


                                                   1
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 2 of 29 PageID #: 258



Carrots Organic Baby Food, Winter Squash Organic Baby Food, Peas Organic Baby Food, Apples

Organic Baby Food, Pears Organic Baby Food, Spinach and Potato Organic Baby Food, Chicken and

Brown Rice Organic Baby Food, Organic Turkey Quinoa Apple Sweet Potato Homestyle Meal Puree,

Organic Chicken Pot Pie Homestyle Meal Puree, Organic Sweet Potato Cinnamon Flax & Oat

Wholesome Breakfast Puree, Sesame Street Organic Peanut Butter Baked Corn Puffs, Sesame Street

Organic Fruit Yogurt Smoothie – Apple Blueberry, Sunny Days Snack Bars – Sweet Potato Carrot

(referred to herein as “Earth’s Best Products”).1

       2.      Numerous scientific studies conducted over the last several decades have confirmed

that inorganic arsenic, lead, cadmium, and mercury are developmental neurotoxins that are harmful to

a baby’s developing brain and nervous system. There are no established safe levels of these

substances for baby foods.

       3.      Babies and children who consume inorganic arsenic, lead, cadmium, or mercury are at

risk of suffering health problems, a loss of intellectual capacity and behavioral problems such as

attention-deficit/hyperactivity disorder (“ADHD”), among other things. Even the consumption of

small amounts over time can increase the risk of bladder, lung and skin cancer, and Type 2 Diabetes.

Moreover, medical professionals and scientists alike agree that early exposure to heavy metals can

have long-term effects that are irreversible.

       4.      On February 4, 2021, the U.S. House of Representatives Subcommittee on Economic

and Consumer Policy, Committee on Oversight and Reform issued a detailed report titled, Baby Foods

are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury (“Report”). The Report

revealed that some of the largest baby food manufacturers in an industry that generates over $50

billion annually in sales knowingly distributed and sold baby food containing harmful heavy metals

such as inorganic arsenic, lead, cadmium, and mercury. Hain was identified as one of four companies

knowingly selling baby foods containing harmful heavy metals.

       5.      Hain manufactures, warrants, advertises, and sells the Earth’s Best Products as being

suitable and safe for consumption by babies. Hain uniformly depicts babies on the package labeling,


1
  Plaintiffs reserve the right to expand the list of Hain products specifically identified herein as their
investigation continues and/or they have had an opportunity to conduct discovery.

                                                    2
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 3 of 29 PageID #: 259



and states that products are food for babies. Hain also says on its baby foods that “All Babies Begin

Life Wholesome . . . Feed Them Accordingly,” and “From the first spoonful on, you can be sure your

baby’s rapidly developing little body is getting only organic nutrition.” Hain’s food labeling and

statements, taken together and considered as a whole, from the perspective of a reasonable consumer,

conveyed that the Earth’s Best Products are safe and suitable for consumption by babies.

       6.      As alleged herein, Defendant’s marketing and advertising of its products is false,

deceptive, and misleading to reasonable consumers because Defendant knows that heavy metals are

harmful to babies yet sold products containing harmful heavy metals as evidenced by their own

testing. Defendant’s marketing and advertising of its products is also false, deceptive, and misleading

to reasonable consumers because Defendant failed to warn and disclose material facts regarding its

products, namely, that they were unsafe and unsuitable for babies; that they contained heavy metals;

the levels of the heavy metals; that their internal testing showed that their products contained harmful

heavy metals; and that their internal policies permitted the sale of baby food products with harmful

heavy metals. The Defendant’s distribution and sale of these products was unlawful, unfair, false, and

misleading, and the Defendant was unjustly enriched at the expense of Plaintiffs and Class members.

       7.      Plaintiffs and Class members would not have purchased Hain’s Earth’s Best Products,

or would have paid less, had they known that the products were unsafe and unsuitable for babies; that

they contained heavy metals or the levels of heavy metals; that Defendant’s testing showed that its

products contained harmful heavy metals; or that its policies permitted the sale of baby food products

with harmful levels of heavy metals.

       8.      Plaintiffs bring this action and asserts claims on behalf of themselves and all other

similarly situated persons (defined below) for breach of the implied warranty of merchantability,

fraud, deceptive, false, and misleading advertising and business practices, and unjust enrichment.

                                   JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act,

28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds $5 million, exclusive of
interests and costs; the number of members of the proposed Class exceeds 100; and many members of

the proposed Class are citizens of different states than the Defendant.


                                                  3
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 4 of 29 PageID #: 260



        10.     This Court has personal jurisdiction over Defendant Hain Celestial Group, Inc. because

Defendant is headquartered in the State of New York, regularly conducts business in this Judicial

District, and has extensive contacts with this forum.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant transacts

substantial business in this District.

        12.     This Court has supplemental jurisdiction over the state law claims, pursuant to

28 U.S.C. § 1367.

                                             THE PARTIES

                                                Plaintiffs

        13.     Plaintiff Alyssa Rose is a resident and citizen of Pennsylvania. Plaintiff Rose has

bought Hain’s Earth’s Best Products, including Earth’s Best Whole Grain Rice Cereal, Whole Grain

Oatmeal Cereal, and Sweet Potatoes Organic Baby Food, from Walmart and Giant Food retail stores in

various locations around her home in Aston, Pennsylvania. Plaintiff Rose has regularly purchased

these products since 2017 and reviewed and relied on the representations on the packaging and

believed the products to be safe and suitable for babies. Plaintiff Rose’s purchases took place during a

time in which third-party testing showed that the Earth’s Best Products contained harmful heavy

metals. If Plaintiff Rose had known that the products were unsafe and unsuitable for babies; that they

contained heavy metals; the levels of the heavy metals; that testing showed that these products

contained harmful heavy metals; that Defendant did not regularly test finished products for heavy

metals; or that the Defendant’s policies permitted the sale of products with harmful levels of heavy

metals, Plaintiff Rose would not have purchased the products or would have paid less for them.

        14.     Plaintiff Myjorie Philippe is a resident and citizen of Massachusetts. Plaintiff Philippe

has bought Hain’s Earth’s Best Products, including Earth’s Best Whole Grain Oatmeal Cereal, Whole

Grain Rice Cereal, and Sweet Potatoes Organic Baby Food, from Shaw’s, Target, Whole Foods, and

Market Basket retail stores in various locations in Massachusetts, including Marlborough, Groton,

Leominster, Hudson, Shrewsbury, and Worcester. Plaintiff Philippe has regularly purchased these
products since 2017, reviewed and relied on the representations on the packaging, and believed the

products to be safe and suitable for babies. Plaintiff Philippe’s purchases took place during a time in


                                                  4
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 5 of 29 PageID #: 261



which third-party testing showed that the Earth’s Best Products contained harmful heavy metals. If

Plaintiff Philippe had known that the products were unsafe and unsuitable for babies; that they

contained heavy metals; the levels of the heavy metals; that testing showed that these products

contained harmful heavy metals; that Defendant did not regularly test finished products for heavy

metals; or that the Defendant’s policies permitted the sale of products with harmful levels of heavy

metals, Plaintiff Philippe would not have purchased the products or would have paid less for them.

                                                Defendant

          15.    Defendant Hain Celestial Group, Inc. is a citizen of Delaware, where it is incorporated,

and New York because it maintains its principal place of business at 111 Marcus Avenue, Lake

Success, New York. Defendant does business throughout the United States. Defendant’s baby food

products are sold throughout the United States at large and small brick-and-mortar stores and online

retailers.

                                      FACTUAL ALLEGATIONS

                 There are No Established Safe Levels of Heavy Metals in Baby Food

          16.    According to the U.S. House of Representatives’ Report, “Children’s exposure to toxic

heavy metals causes permanent decreases in IQ, diminished future economic productivity, and

increased risk of future criminal and antisocial behavior.” The Report highlights numerous studies

conducted over the last several decades analyzing the effects of early exposure of heavy metals and

concluding that the harm is long-standing and irreversible.

          17.    Babies are particularly vulnerable to the effects from exposure to heavy metals because

they are small, and their organs are developing. Specifically, exposure to heavy metals during a

baby’s developmental stage can lead to “‘untreatable and frequently permanent’ brain damage, which

may result in ‘reduced intelligence, as expressed in terms of lost IQ points, or disruption in

behavior.’”2 According to Tom Neltner, chemical policy director for the Environmental Defense Fund

(“EDF”) which has studied lead in food for 25 years, “Exposure to these toxic heavy metals affects

babies’ brain development and nervous system, it affects their behavior, permanently decreases IQ,



2
    Report at page 9.

                                                   5
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 6 of 29 PageID #: 262



and, if you want to boil it down to dollars, their lifetime earnings potential.”

       18.     A published study titled, A Strategy for Comparing the Contributions of Environmental

Chemicals and Other Risk Factors to Neurodevelopment of Children, found that exposure to heavy

metals such as lead are “associated with 40,131,518 total IQ point loss in 25.5 million children (or

roughly 1.57 lost IQ points per child)—more than the total IQ losses associated with preterm birth

(34,031,025), brain tumors (37,288) and traumatic brain injury (5,827,300) combined.”3

       19.     The Food and Drug Administration (“FDA”) has concluded that inorganic arsenic, lead,

cadmium, and mercury are hazardous to babies and children and have “no established health benefit”

and “lead to illness, impairment, and in high doses, death.” Further, even low levels of these heavy

metals are concerning to health and well-being.

                                            Inorganic Arsenic

       20.     The consumption of arsenic can result in serious and life-threatening health problems.

The Department of Health and Human Services’ Agency for Toxic Substances and Disease Registry

(“ATSDR”) has ranked arsenic as the number one substance present in the environment that poses the

most significant threat to human health. The known health risks resulting from arsenic exposure

include “respiratory, gastrointestinal, haematological, hepatic, renal, skin, neurological and

immunological effects, as well as damaging effects on the central nervous system and cognitive

development in children.”4

       21.     There is no established safe level of inorganic arsenic for baby foods. Consumer

advocacy groups like Healthy Babies Bright Futures has advocated that there should be no measurable

amount of inorganic arsenic in baby food, while Consumer Reports has advocated for a limit of 3 parts

per billion (“ppb”).

       22.     For bottled water, the FDA has set a maximum level of arsenic at 10 ppb, while the

Environmental Protection Agency (“EPA”) and the World Health Organization (“WHO”) have set a

similar limit for drinking water.


3
  Id.
4
  Miguel Rodriguez-Barranco, et al. Association of Arsenic, Cadmium and Manganese Exposure with
Neurodevelopment and Behavioral Disorders in Children: A Systematic Review and Met-Analysis
(June 1, 2013) (https://pubmed.ncbi.nlm.nih.gov/23570911) (last visited Feb. 10, 2021).

                                                   6
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 7 of 29 PageID #: 263



       23.     Several studies have found that arsenic has a significant negative effect on

neurodevelopment in children, primarily in IQ levels. For example, a study of schoolchildren in

Maine who drank water with an arsenic concentration level of more than 5 ppb showed significant

decreases in “Full Scale IQ, Working Memory, Perceptional Reasoning and Verbal Comprehension

scores.”5

       24.     Another study of children in Spain concluded that an increase in arsenic exposure

resulted in a reduction of a child’s global, gross, and fine motor function scores, and that boys were

more susceptible to the neurotoxicity of arsenic.6

                                                  Lead

       25.     According to the FDA, lead has no established health benefit. Lead is the second

substance, after arsenic, on the ATSDR’s list of substances present in the environment potentially

posing a significant threat to human health. The consumption of low levels of lead from food and

other sources has been found to contribute to 400,000 deaths every year.

       26.     The Environmental Protection Agency (“EPA”), the Centers for Disease Control and

Prevention (“CDC”) and the American Academy of Pediatrics (“AAP”) unanimously agree that there

is no established “safe level of lead (Pb) in a child’s blood; even low levels of Pb in the blood can

result in behavior and learning problems, lower IQ and hyperactivity, slowed growth, hearing

problems, and anemia.”7 Consistent with this assessment, the AAP and the Environmental Defense

Fund have proposed a maximum of 1 ppb of lead in food for babies and children.

       27.     The FDA has established a maximum daily intake of lead from food (called the Interim

Reference Level) of 3 μg (or 3 ppb) for kids and 12.5 μg (or 12.5 ppb) for women of childbearing age.

The consumer organization Healthy Babies Bright Future has advocated for a standard of zero lead in


5
  Gail A. Wasserman, et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
Schoolchildren (Apr. 1, 2014) (https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-
23) (last visited Feb. 11, 2021).
6
  Antonio J. Signes-Pastor, et al., Inorganic Arsenic Exposure and Neuropsychological Development
of Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019)
(www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/) (last visited Feb. 11, 2021).
7
  Valerie Zartarian, et al., Children’s Lead Exposure: A Multimedia Modeling Analysis to Guide
Public Health Decision-Making (Sept. 12, 2017) (https://ehp.niehs.nih.gov/doi/10.1289/ehp1605) (last
visited Feb. 11, 2021).

                                                  7
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 8 of 29 PageID #: 264



baby food while Consumer Reports advocates for no more than 1 ppb of lead in foods and drinks for

babies and children.

         28.   Outside the food context, the FDA has set a maximum limit on lead of 5 ppb for bottled

water. The EPA has set an action level of 15 ppb of lead for drinking water while the WHO has set 10

ppb as a provisional guideline.

         29.   Studies have shown that even low levels of lead exposure can have a negative impact

on children. In two different studies of schoolchildren in Detroit and Chicago public schools, a

significant inverse relationship was found between lead exposure and test scores. The Detroit study, in

particular, found a strong correlation between early childhood lead exposure and reduced standardized

test performance.8 In the Chicago study, higher blood level concentrations were linked to lower

reading and math scores in third-grade children, with a substantial 32% increase in failing reading and

math.9

         30.   Early childhood lead exposure can result in permanent cognitive effects, as one study

showed. In that study, adults who had developmental delays associated with lead exposure continued

to show cognitive deficits.10

         31.   Several studies have also established a strong link between lead exposure and ADHD.11

         32.   Jay Schneider, Ph.D., a professor of anatomy, pathology, and cell biology at Thomas

Jefferson University in Philadelphia, has examined hundreds of children with lead exposure and

believes that even the tiniest amounts of lead in children’s food should be avoided.

                                              Cadmium

         33.   The ATSDR identifies cadmium as number seven on its list of substances present in the


8
  Nanhua Zhang, et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
Detroit Public Schools (Mar. 2013) (https://pubmed.ncbi.nlm.nih.gov/23327265/) (last visited Feb. 11,
2021).
9
  Anne Evens, et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children
in the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015)
(https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9) (last visited Feb. 11, 2021).
10
   Maitreyi Mazumdar, et al., Low-Level Environmental Lead Exposure in Childhood and Adult
Intellectual Function: A Follow-Up Study (Mar. 30, 2011)
(www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/) (last visited Feb. 11, 2021).
11
   Gabriele Donzelli, et al., The Association Between Lead and Attention-Deficit/Hyperactivity
Disorder: A Systematic Review (Jan. 29, 2019) (www.mdpi.com/1660-4601/16/3/382/htm).

                                                 8
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 9 of 29 PageID #: 265



environment that potentially poses a significant threat to human health. Cadmium, like inorganic

arsenic, has been shown to affect a child’s IQ level and the development of ADHD.

          34.   Several federal and state agencies have regulated cadmium. Pursuant to Proposition 65,

California has identified cadmium as causing developmental and male reproductive toxicity and has

set an oral Maximum Allowable Dose Level (“MADL”) of 4.1 μg (or 4.1 ppb) per day.

          35.   The FDA and EPA have set a maximum allowable limit of cadmium of 5 ppb in bottled

water and drinking water. The World Health Organization (“WHO”) has set a maximum allowable

limit of cadmium in drinking water at 3 ppb.

          36.   Consumer groups have advocated for even stricter levels of cadmium in foods. For

example, Healthy Babies Bright Futures has advocated that no measurable amount of cadmium should

be in baby foods, while Consumer Reports has advocated for a limit of 1 ppb of cadmium in fruit

juices.

          37.   A study examining the effect of cadmium exposure on children concluded that it

negatively impacted Full Scale IQ and in particular, boys. According to the 2018 study, boys

“exhibiting higher amounts of cadmium exposure had seven fewer IQ points than those exhibiting less

cadmium exposure.”12

          38.   Another 2018 study found a link between cadmium exposure and ADHD and

concluded that ADHD was more prevalent among children with the high cadmium exposure as

compared to the control group.13

                                               Mercury

          39.   Mercury is the number three substance on ATSDR’s list of substances in the

environment potentially posing a significant threat to human health.

          40.   As with inorganic arsenic, lead, and cadmium, Healthy Babies Bright Futures advocates

for a goal of zero levels of mercury in baby food. Outside the baby food context, the FDA has set a


12
   Report at 12 (citing Klara Gustin, et al., Cadmium Exposure and Cognitive Abilities and Behavior at
10 Years of Age: A Prospective Cohort Study (Apr. 2018)
(https://pubmed.ncbi.nlm.nih.gov/29459184/) (last visited Feb. 11, 2021).
13
   Min-Jing Lee, et al., Heavy Metals’ Effects on Susceptibility to Attention-Deficit/Hyperactivity
Disorder: Implication of Lead, Cadmium, and Antimony (June 10, 2018)
(https://pubmed.ncbi.nlm.nih.gov/29890770/) (last visited Feb. 11, 2021).

                                                9
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 10 of 29 PageID #: 266



 limit of 2 ppb of mercury in bottled water, while the EPA has set a limit of 2 ppb for drinking water.

        41.     Mercury’s effect on children’s development has been studied in the context of a

 pregnant woman’s exposure to mercury. Pre-natal “mercury exposure has been consistently associated

 with adverse subsequent neuro-development.”14

                                  THE EARTH’S BEST PRODUCTS

         Hain Represented that the Earth’s Best Products are Safe and Suitable for Babies

        42.    Hain manufacturers, distributes, and sells food for babies under the brand name Earth’s

 Best. To gain the trust of the consuming public, Hain touts itself as a family company that cares about

 the health of babies and kids and the foods they eat. On its website at www.earthsbest.com, Hain

 promises to produce “pure, quality products” that parents “can trust.”

        43.     Defendant uniformly markets, advertises, represents, and warrants the Earth’s Best

 Products as safe and suitable for consumption by babies.

        44.     On the front of the label of the Earth’s Best Products, Defendant depicts sitting and/or

 standing babies. For example, with regard to the Earth’s Best Whole Grain Rice Cereal, Hain

 represents that it is “Babies Perfect Solid Food” in conspicuous letters on the front of the label and on

 the back, Hain represents, “All Babies Begin Life 100% Pure . . . Feed Them Accordingly.” Further,

 Hain also says on the back of the product, “From the first spoonful on, you can be sure your baby’s

 rapidly developing little body is getting only pure, healthy, organic, nutrition.” Defendant’s labeling

 and statements, taken together and considered as a whole, from the perspective of a reasonable

 consumer, conveyed that the Earth’s Best Whole Grain Rice Cereal products are safe and suitable for

 consumption by babies.




 14
   Margaret R. Karagas, et al., Evidence on the Human Health Effects of Low-Level Methylmercury
 Exposure (June 1, 2012) (https://pubmed.ncbi.nlm.nih.gov/22275730/) (last visited Feb. 11, 2021).

                                                   10
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 11 of 29 PageID #: 267



        45.    Below are examples of the front and back labels of the Whole Grain Rice Cereal:




        46.    With regard to the Earth’s Best Whole Grain Oatmeal Cereal, Hain represents that it is

 “For Babies Ready to Move Beyond Rice Cereal,” in conspicuous letters on the front of the label and

 on the back, Hain represents, “All Babies Begin Life 100% Pure . . . Feed Them Accordingly.”
 Defendant’s labeling and statements, taken together and considered as a whole, from the perspective

 of a reasonable consumer, conveyed that the Earth’s Best Whole Grain Oatmeal Cereal products are

 safe and suitable for consumption by babies.




                                                 11
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 12 of 29 PageID #: 268



        47.    Below are examples of the front and back labels of the Earth’s Best Whole Grain

 Oatmeal Cereal product:




        48.    Hain has offered the Earth’s Best Sweet Potatoes Organic Baby Food in a jar in two

 versions: Sweet Potatoes Organic Baby Food 1, and Sweet Potatoes Organic Baby Food 2. Hain

 represents that Sweet Potatoes Organic Baby Food 1 is for babies four months or older and has

 represented that Sweet Potatoes Organic Baby Food 2 is for babies six months or older. Defendant’s

 labeling and statements, taken together and considered as a whole, from the perspective of a

 reasonable consumer, conveyed that the Earth’s Best Sweet Potatoes Organic Baby Food products are

 safe and suitable for consumption by babies.




                                                 12
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 13 of 29 PageID #: 269



        49.     Below are examples of the front and back labels of the Earth’s Best Sweet Potatoes

 Organic Baby Foods products:




           Hain Knowingly Sold Unsafe, Finished Baby Foods Containing Heavy Metals

        50.     In February 2021, the U.S. House of Representatives issued the Report revealing to the

 public for the first time that certain companies knowingly sold baby foods containing excessive levels

 of heavy metals, such as inorganic arsenic, lead, cadmium, and mercury. The Report identified Hain
 as one of those companies.

        51.     According to the Report, Hain sold finished baby food products and ingredients with

 harmful heavy metals, such as inorganic arsenic, lead and cadmium, even though such ingredients

 exceeded internal levels that Hain set.

        52.     For example, regarding inorganic arsenic, Hain sold finished baby food products

 containing as much as 129 ppb inorganic arsenic, and ingredients testing as high as 309 ppb arsenic.

        53.     With regard to lead, Hain used many ingredients with high levels. Some ingredients
 that Hain used had as much as 352 ppb lead; in particular, 88 ingredients tested over 20 ppb lead and




                                                 13
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 14 of 29 PageID #: 270



 six tested over 200 ppb lead.

           54.       As to cadmium, Hain used ingredients that tested as high as 260 ppb; in particular, 102

 ingredients tested had over 20 ppb cadmium.

           55.       Hain has also added vitamin/mineral pre-mixes having high levels of toxic heavy

 metals into its baby foods.

           56.       In a meeting with the FDA, Hain tried to justify its failure to adhere to its own internal

 limits based on what it called “theoretical calculations,” even despite conceding to the FDA that its

 testing “underestimated final product toxic heavy metals.”15 Further, while Hain admitted that it does

 not regularly test finished baby foods for inorganic arsenic, when it did test a small sample of finished

 product, its testing revealed 129 ppb inorganic arsenic.

           57.       Testing conducted by the Healthy Babies Bright Futures group confirms that Earth’s

 Best Products, including those identified here, had harmful heavy metals.

           58.       Despite touting itself as a family company that cares about quality baby food that

 parents can trust, and conveying through statements on product labeling that the Earth’s Best Products

 are safe and suitable for babies, Hain sold food products that were unsafe for babies and also failed to

 warn and disclose material facts, including that its products contained harmful heavy metals, including

 inorganic arsenic, lead, cadmium, and/or mercury.

                                       CLASS ACTION ALLEGATIONS

           59.       Plaintiffs bring this action on behalf of themselves and on behalf of the following

 proposed Class initially defined as follows: All persons residing in the United States who purchased

 for personal, family, or household use, from 2017 to the present, one or more Earth’s Best Products

 (“National Class”).

           60.        Plaintiff Philippe also brings this action on behalf of herself and a Massachusetts

 State class defined as follows: All persons residing in Massachusetts who purchased for personal,

 family, or household use, from 2017 to the present, one or more Earth’s Best Products

 (“Massachusetts State Class”).



 15
      Report at 5.

                                                        14
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 15 of 29 PageID #: 271



        61.     Plaintiff Rose also brings this action on behalf of herself and a Pennsylvania State class

 defined as follows: All persons residing in Pennsylvania who purchased for personal, family, or

 household use, from 2017 to the present, one or more Earth’s Best Products (“Pennsylvania State

 Class”).

        62.     Excluded from the proposed National Class, the Massachusetts State Class, and the

 Pennsylvania State Class, are Defendant, its parents, subsidiaries, affiliates, officers, and directors, any

 entity in which Defendant has a controlling interest, and all judges assigned to hear any aspect of this

 litigation, as well as its immediate family members.

        63.     Plaintiffs reserve the right to re-define any of the Class definitions prior to class

 certification and after having the opportunity to conduct discovery.

        64.     This action has been properly brought and may properly be maintained as a class action

 under Rule 23(a)(1-4), Rule 23(b)(1), (2), or (3), and/or Rule 23(c)(4) of the Federal Rules of Civil

 Procedure.

                                    Numerosity of the Proposed Class

                                         (Fed. R. Civ. P. 23(a)(1))

        65.     The members of the Class are so numerous that their individual joinder would be

 impracticable. The Class comprises at least hundreds of thousands of consumers. The precise number

 of Class members, and their addresses, are unknown to Plaintiffs at this time, but can be ascertained

 from Defendant’s records and/or retailer records. The members of the Class may be notified of the

 pendency of this action by mail or email, supplemented (if deemed necessary or appropriate by the

 Court) by published notice.

                        Predominance of Common Questions of Fact and Law

                                    (Fed. R. Civ. P. 23(a)(2); 23(b)(3))

        66.     Common questions of law and fact exist as to all members of the Class. These

 questions predominate over the questions affecting only individual members of the Class. The

 common legal and factual questions include, without limitation:
                (a)     Whether Defendant knew its products contained harmful heavy metals that

 rendered their baby food products unsafe for babies;


                                                    15
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 16 of 29 PageID #: 272



                 (b)     Whether each Defendant’s affirmative representations about its products, when

 considered as a whole, were false and misleading to reasonable consumers because the products were

 unsafe for babies, contained harmful heavy metals as Defendant’s internal testing showed, and because

 Defendant’s internal policies permitted the sale of the products with harmful levels of heavy metals;

                 (c)     Whether Defendant failed to warn and disclose material facts regarding their

 products, namely, that they were unsafe for babies; that they contained heavy metals or the level of

 heavy metals; that the Defendant’s testing showed that their products contained harmful heavy metals;

 that Defendant did not regularly test finished products for heavy metals; and that the Defendant’s

 policies permitted the sale of the products with harmful levels of heavy metals;

                 (d)     Whether Defendant violated the state consumer protection statutes alleged

 herein;

                 (e)     Whether Defendant was unjustly enriched; and

                 (f)     The nature of the relief, including damages and equitable relief, to which

 Plaintiffs and the members of the Class are entitled.

                                            Typicality of Claims

                                          (Fed. R. Civ. P. 23(a)(3))

           67.   Plaintiffs’ claims are typical of the claims of the Class because Plaintiffs, like all other

 Class members, purchased Defendant’s products, suffered damages as a result of that purchase, and

 seek the same relief as the proposed Class members.

                                       Adequacy of Representation

                                          (Fed. R. Civ. P. 23(a)(4))

           68.   Plaintiffs are adequate representatives of the Class because their interests do not

 conflict with the interests of the members of the Class, and they have retained counsel competent and

 experienced in complex class action and consumer litigation.

           69.   Plaintiffs and their counsel will fairly and adequately protect the interest of the

 members of the Class.




                                                    16
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 17 of 29 PageID #: 273



                                       Superiority of a Class Action

                                         (Fed. R. Civ. P. 23(b)(3))

        70.     A class action is superior to other available means for the fair and efficient adjudication

 of the claims of Plaintiffs and members of the Class. There is no special interest in Class members

 individually controlling the prosecution of separate actions. The damages suffered by individual

 members of the Class, while significant, are small given the burden and expense of individual

 prosecution of the complex and extensive litigation necessitated by Defendant’s conduct. Further, it

 would be virtually impossible for the members of the Class individually to redress effectively the

 wrongs done to them. And, even if members of the Class themselves could afford such individual

 litigation; the court system could not, given the thousands or even millions of cases that would need to

 be filed. Individualized litigation would also present a potential for inconsistent or contradictory

 judgments. Individualized litigation would increase the delay and expense to all parties and the court

 system, given the complex legal and factual issues involved. By contrast, the class action device

 presents far fewer management difficulties and provides the benefits of single adjudication, economy

 of scale, and comprehensive supervision by a single court.

              Risk of Inconsistent or Dispositive Adjudications and the Appropriateness
                               of Final Injunctive or Declaratory Relief

                                     (Fed. R. Civ. P. 23(b)(1) and (2))

        71.     In the alternative, this action may properly be maintained as a class action, because:

                (a)     the prosecution of separate actions by individual members of the Class would

 create a risk of inconsistent or varying adjudication with respect to individual Class members, which

 would establish incompatible standards of conduct for Defendant; or

                (b)     the prosecution of separate actions by individual Class members would create a

 risk of adjudications with respect to individual members of the Class which would, as a practical

 matter, be dispositive of the interests of other members of the Class not parties to the adjudications, or

 substantially impair or impede their ability to protect their interests; or

                (c)     Defendant has acted or refused to act on grounds generally applicable to the
 Class, thereby making appropriate final injunctive or corresponding declaratory relief with respect to



                                                     17
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 18 of 29 PageID #: 274



 the Class as a whole.

                                               Issue Certification

                                          (Fed. R. Civ. P. 23(c)(4))

         72.     In the alternative, the common questions of fact and law, set forth in Paragraph 66, are

 appropriate for issue certification on behalf of the proposed Class.

                                       FIRST CAUSE OF ACTION

                       Violations of the Massachusetts Consumer Protection Law
                                       (Mass. Gen. Laws, Ch. 93A)
                    (On Behalf of Plaintiff Philippe and the Massachusetts State Class)

         73.     Plaintiff Philippe hereby incorporates all other paragraphs of this Complaint and

 restates them as if fully set forth herein.

         74.     Plaintiff Philippe brings this claim on behalf of herself and the Massachusetts State

 Class against Defendant Hain.

         75.     Defendant, Plaintiff Philippe, and the Massachusetts State Class are “persons” within

 the meaning of Mass. Gen. Laws ch. 93A, § 1(a).

         76.     Defendant engaged in “trade” or “commerce” within the meaning of Mass. Gen. Laws

 ch. 93A, § 1(b).

         77.     Massachusetts law (the “Massachusetts Act”) prohibits “unfair or deceptive acts or

 practices in the conduct of any trade or commerce.” Mass. Gen. Laws ch. 93A, § 2. Defendant

 participated in misleading, false, or deceptive acts that violated the Massachusetts Act.
         78.     In the course of business, Defendant made affirmative misrepresentations that conveyed

 to Plaintiff Philippe and to the Massachusetts State Class members that the Earth’s Best Products were

 safe and suitable for babies. Defendant, however, concealed and suppressed material facts concerning

 the Earth’s Best Products, including that the Earth’s Best Products were unsafe and unsuitable for

 babies; that they contained heavy metals; the level of the heavy metals; that internal testing showed

 that the Earth’s Best Products contained harmful heavy metals; that Defendant did not regularly test

 finished products for heavy metals; and that Defendant’s policies permitted the sale of products with
 harmful levels of heavy metals.

         79.     Plaintiff Philippe and Massachusetts State Class members had no way of discerning


                                                     18
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 19 of 29 PageID #: 275



 that Defendant’s representations were false and misleading because Plaintiff Philippe and

 Massachusetts State Class members did not have access to Defendant’s internal testing, internal

 policies, or any internal documents showing the presence of harmful heavy metals.

        80.     Defendant thus violated the Act by making statements, when considered as a whole

 from the perspective of the reasonable consumer, that conveyed that the Earth’s Best Products were

 safe and suitable for babies. Defendant also failed to disclose and warn that the Earth’s Best Products

 were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

 metals; that internal testing showed that the products contained harmful heavy metals; that Defendant

 did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

 sale of products with harmful levels of heavy metals.

        81.     Defendant intentionally and knowingly misrepresented material facts regarding the

 Earth’s Best Products with intent to mislead Plaintiff Philippe and the Massachusetts State Class.

        82.     Defendant knew or should have known that their conduct violated the Massachusetts

 Act.

        83.     Defendant owed Plaintiff Philippe and the Massachusetts State Class a duty to disclose

 the true and unsafe nature of the Earth’s Best Products.

        84.     Defendant’s concealment of the true characteristics of the Earth’s Best Products was

 material to Plaintiff Philippe and to the Massachusetts State Class.

        85.     Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

 reasonable consumers, including Plaintiff Philippe and the Massachusetts State Class, about the true

 nature of the Earth’s Best Products.

        86.     Plaintiff Philippe and the Massachusetts State Class would not have purchased the

 Earth’s Best Products, or would have paid less, had they known that the products were unsafe and

 unsuitable for babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s

 testing showed that its products contained harmful heavy metals; that Defendant did not regularly test

 finished products for heavy metals; or that Defendant’s policies permitted the sale of products with
 harmful levels of heavy metals.

        87.     Defendant’s violations present a continuing risk to the Massachusetts State Class as


                                                  19
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 20 of 29 PageID #: 276



 well as to the general public. Defendant’s unlawful acts and practices complained of herein affect the

 public interest.

         88.        Plaintiff Philippe and the Massachusetts State Class suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendant’s misrepresentations and concealment of

 and failure to disclose material information. Defendant had an ongoing duty to all its customers to

 refrain from unfair and deceptive practices under the Massachusetts Act. Plaintiff Philippe and the

 Massachusetts State Class suffered ascertainable loss as a result of Defendant’s deceptive and unfair

 acts and practices made in the course of Defendant’s business.

         89.        As a direct and proximate result of Defendant’s violations of the Massachusetts Act,

 Plaintiff Philippe and the Massachusetts State Class have suffered injury-in-fact and/or actual damage.

         90.        Pursuant to Mass. Gen. Laws ch. 93A, § 9, Plaintiff Philippe and the Massachusetts

 State Class seek monetary relief against Defendant measured as the greater of (a) actual damages in an

 amount to be determined at trial and (b) statutory damages in the amount of $25 for each

 Massachusetts State Class member. Because Defendant’s conduct was committed willfully and

 knowingly, each Massachusetts State Class member is entitled to recover up to three times actual

 damages, but no less than two times actual damages.

         91.        Plaintiff Philippe and the Massachusetts State Class also seek an order enjoining

 Defendant’s unfair and/or deceptive acts or practices, punitive damages, and attorneys' fees, costs, and

 any other just and proper relief available under the Massachusetts Act.

         92.        Pursuant to Mass. Gen. Laws, Ch. 93A § 9(3), on May 11, 2021, Defendant was

 provided with a written demand for relief. Additionally, Defendant was provided notice of the issues

 raised in this cause of action and this Complaint. Plaintiff Philippe and the Massachusetts State Class

 seek all damages and relief to which it is entitled.

         93.        As a result of Defendant’s conduct, the amount of its unjust enrichment should be

 disgorged, in an amount according to proof.




                                                      20
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 21 of 29 PageID #: 277



                                      SECOND CAUSE OF ACTION

                          Breach of Implied Warranty of Merchantability
                                    Mass. Gen. Laws c. 106 § 2-314
                  (On Behalf of Plaintiff Philippe and the Massachusetts State Class)

         94.     Plaintiff Philippe hereby incorporates all other paragraphs of this Complaint and

 restates them as if fully set forth herein.

         95.     Plaintiff Philippe brings this claim on behalf of herself and the Massachusetts State

 Class against Defendant Hain.

         96.     Hain is and was at all relevant times a “merchant” with respect to Earth’s Best Products

 under M.G.L c. 106 § 2-104(1) and is a “seller” of Earth’s Best Products under § 2-103(1)(d).

         97.     The Earth’s Best products are and were at all relevant times “goods” within the

 meaning of M.G.L. c. 106 § 2-105(1).

         98.     A warranty that the Earth’s Best Products were in merchantable condition and fit for

 the ordinary purpose for which baby food products are used is implied by law pursuant to M.G.L. c.

 106 § 2-314.

         99.     The Earth’s Best Products, when sold and at all times thereafter, were not in

 merchantable condition and are not fit for the ordinary purpose for which the Earth’s Best Products are

 used. Specifically, Defendant’s Earth’s Best Products are inherently defective in that they contain

 harmful levels of heavy metals and thus are not suitable and not safe for consumption by babies.

         100.    On May 11, 2021, Defendant was provided reasonable notice of its breach and an
 opportunity to cure by way of a demand letter sent by Plaintiffs. Defendant was also provided notice

 by the numerous consumer class action complaints filed against it.

         101.    As a direct and proximate result of Defendant’s breach of the implied warranty of

 merchantability, Plaintiff Philippe and the Massachusetts State Class members have been damaged in

 an amount to be proven at trial.




                                                   21
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 22 of 29 PageID #: 278



                                      THIRD CAUSE OF ACTION

       Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law
                                      73 P.S. § 201-1 et seq.
                   (On Behalf of Plaintiff Rose and the Pennsylvania State Class)

         102.    Plaintiff Rose hereby incorporates all other paragraphs of this Complaint and restates

 them as if fully set forth herein.

         103.    Plaintiff Rose brings this claim on behalf of herself and the Pennsylvania State Class

 against Defendant Hain.

         104.    Plaintiff Rose, Defendant, and the members of the Pennsylvania State Class are

 “persons” within the meaning of 73 P.S. § 201-2(2).

         105.    The Pennsylvania Unfair Trade Practices Act ("Pennsylvania UTPA") prohibits "unfair

 or deceptive acts or practices in the conduct of any trade or commerce." 73 P.S. § 201 3.

         106.    In the course of business, Defendant made affirmative misrepresentations that conveyed

 to Plaintiff Rose and the Pennsylvania State Class that the Earth’s Best Products were safe and suitable

 for babies. Defendant, however, concealed and suppressed material facts concerning the Earth’s Best

 Products, including that the Earth’s Best Products were unsafe and unsuitable for babies; that they

 contained heavy metals; the level of the heavy metals; that internal testing showed that the Earth’s

 Best Products contained harmful heavy metals; that Defendant did not regularly test finished products

 for heavy metals; and that Defendant’s policies permitted the sale of products with harmful levels of

 heavy metals.
         107.    Plaintiff Rose and the Pennsylvania State Class had no way of discerning that

 Defendant’s representations were false and misleading because Plaintiff Rose and the Pennsylvania

 State Class did not have access to Defendant’s internal testing, internal policies, or any internal

 documents showing the presence of harmful heavy metals.

         108.    Defendant thus violated the Act by making statements, when considered as a whole

 from the perspective of the reasonable consumer, that conveyed that the Earth’s Best Products were

 safe and suitable for babies. Defendant also failed to disclose and warn that the Earth’s Best Products
 were unsafe and unsuitable for children; that they contained heavy metals; the level of the heavy

 metals; that internal testing showed that the products contained harmful heavy metals; that Defendant


                                                   22
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 23 of 29 PageID #: 279



 did not regularly test finished products for heavy metals; and that Defendant’s policies permitted the

 sale of products with harmful levels of heavy metals.

          109.   Defendant intentionally and knowingly misrepresented material facts regarding the

 Earth’s Best Products with intent to mislead Plaintiff Rose and the members of the Pennsylvania State

 Class.

          110.   Defendant knew or should have known that their conduct violated the Pennsylvania

 UTPA.

          111.   Defendant owed Plaintiff Rose and the Pennsylvania State Class a duty to disclose the

 true and unsafe nature of the Earth’s Best Products.

          112.   Defendant’s concealment of the true characteristics of the Earth’s Best Products was

 material to Plaintiff Rose and the Pennsylvania State Class.

          113.   Defendant’s unfair or deceptive acts or practices were likely to and did in fact deceive

 reasonable consumers, including Plaintiff Rose and the Pennsylvania State Class, about the true nature

 of the Earth’s Best Products.

          114.   Plaintiff Rose and the Pennsylvania State Class would not have purchased the Earth’s

 Best Products, or would have paid less, had they known that the products were unsafe and unsuitable

 for babies; that they contained heavy metals or the levels of heavy metals; that Defendant’s testing

 showed that its products contained harmful heavy metals; that Defendant did not regularly test finished

 products for heavy metals; or that Defendant’s policies permitted the sale of products with harmful

 levels of heavy metals.

          115.   Defendant’s violations present a continuing risk to Plaintiff Rose and the Pennsylvania

 State Class, as well as to the general public. Defendant’s unlawful acts and practices complained of

 herein affect the public interest.

          116.   Plaintiff Rose and the Pennsylvania State Class suffered ascertainable loss and actual

 damages as a direct and proximate result of Defendant’s misrepresentations and concealment of and

 failure to disclose material information. Defendant had an ongoing duty to all its customers to refrain
 from unfair and deceptive practices under the Pennsylvania UTPA. Plaintiff Rose and the

 Pennsylvania State Class suffered ascertainable loss as a result of Defendant’s deceptive and unfair


                                                   23
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 24 of 29 PageID #: 280



 acts and practices made in the course of Defendant’s business.

         117.    As a direct and proximate result of Defendant’s violations of the Pennsylvania UTPA,

 Plaintiff Rose and Pennsylvania State Class members have suffered injury-in-fact and/or actual

 damage.

         118.    Pursuant to 73 P.S. § 201-9.2(a), Plaintiff Rose and the Pennsylvania State Class seek

 an order enjoining Defendant’s unfair and/or deceptive acts or practices, damages, punitive damages,

 and attorneys' fees, costs, and any other just and proper relief available under the Pennsylvania UTPA.


                                      FOURTH CAUSE OF ACTION

                          Breach of Implied Warranty of Merchantability
                                      13. Pa. Cons. Stat. § 2314
                    (On Behalf of Plaintiff Rose and the Pennsylvania State Class)

         119.    Plaintiff Rose hereby incorporates all other paragraphs of this Complaint and restates

 them as if fully set forth herein.

         120.    Plaintiff Rose brings this claim on behalf of herself and the Pennsylvania State Class

 against Defendant Hain.

         121.    Hain is and was at all relevant times a “merchant” with respect to Earth’s Best Products

 under 13 Pa. Const. Stat. § 2-104 and is a “seller” of Earth’s Best Products under § 2-103(a).

         122.    The Earth’s Best products are and were at all relevant times “goods” within the

 meaning of 13 Pa. Const. Stat. § 2-105(a).

         123.    A warranty that the Earth’s Best Products were in merchantable condition and fit for
 the ordinary purpose for which baby food products are used is implied by law pursuant to 13 Pa.

 Const. Stat. § 2-314.

         124.    The Earth’s Best Products, when sold and at all times thereafter, were not in

 merchantable condition and are not fit for the ordinary purpose for which the Earth’s Best Products are

 used. Specifically, Defendant’s Earth’s Best Products are inherently defective in that they contain

 harmful levels of heavy metals and thus are not suitable and not safe for consumption by babies.

         125.    On May 11, 2021, Defendant was provided reasonable notice of its breach and an
 opportunity to cure by way of a demand letter sent by Plaintiffs. Defendant was also provided notice



                                                   24
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 25 of 29 PageID #: 281



 by the numerous consumer class action complaints filed against it.

         126.    As a direct and proximate result of Defendant’s breach of the implied warranty of

 merchantability, Plaintiff Philippe and the Massachusetts State Class members have been damaged in

 an amount to be proven at trial.

                                      FIFTH CAUSE OF ACTION

                                           Unjust Enrichment
                (On Behalf of Plaintiffs, the National Class, Massachusetts State Class,
                                  and the Pennsylvania State Class)

         127.    Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them as

 if fully set forth herein.

         128.    Plaintiffs and Class members conferred benefits upon Defendant. Plaintiffs and Class

 members paid money for Defendant’s Earth’s Best Products that were unsafe and not suitable for

 babies. Defendant has unjustly retained the benefits conferred upon by Plaintiffs and Class members.

         129.    Defendant retained those benefits under circumstances that make it inequitable for

 Defendant to retain such benefits. Among other things, Defendant failed to disclose and warn that the

 Earth’s Best Products were unsafe and unsuitable for children; that they contained heavy metals; the

 level of the heavy metals; that internal testing showed that the products contained harmful heavy

 metals; that Defendant did not regularly test finished products for heavy metals; and that Defendant’s

 policies permitted the sale of products with harmful levels of heavy metals.

         130.    Defendant retained those benefits even though the Earth’s Best Products contain

 harmful heavy metals that render the Earth’s Best Products unsafe and unsuitable for consumption by

 babies. If Plaintiffs and Class members had known the true nature of the Earth’s Best Products, they

 would not have paid money for them or would have paid less.

         131.    Plaintiffs and Class members are therefore entitled to disgorgement and/or restitution as

 prayed for hereunder.




                                                   25
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 26 of 29 PageID #: 282



                                         SIXTH CAUSE OF ACTION

                                                     Fraud
                                         (Concealment and Omissions)
                  (On Behalf of Plaintiffs, the National Class, the Massachusetts State Class,
                                      and the Pennsylvania State Class)

           132.     Plaintiffs hereby incorporate all other paragraphs of this Complaint and restate them as

 if fully set forth herein.

           133.     Defendant made affirmative misrepresentations, partial-truths, and purposefully

 concealed the true facts on each package of the Earth’s Best Products. Defendant made these

 misrepresentations, partial truths to, and concealed the truth from, Plaintiffs and Class members about

 the Earth’s Best Products knowing that the products contained harmful heavy metals, the level of

 heavy metals, or that internal policies permitted Defendant to sell products containing harmful heavy

 metals.

           134.     Defendant’s representations and partial truths were false. As a result of Defendant’s

 false and misleading statements and deceptions, and omissions, Defendant achieved its desired

 result—to sell products that it otherwise would not have or at higher prices.

           135.     Defendant knew that its misrepresentations and omissions in this regard were false

 and/or misleading. Defendant has been aware of the falsity and misleading nature of their affirmative

 misrepresentations and omissions for several years.

           136.     Defendant had a duty to disclose the material facts alleged herein because it had
 exclusive and superior access to, and knowledge about, the levels of heavy metals in their foods and

 their internal testing policies and limits. Defendant also had a duty to disclose because it made

 affirmative representations to Plaintiffs and Class members, and the general public about the nature,

 quality, and characteristics of the Earth’s Best Products. Specifically, Defendant affirmatively

 represented that the Earth’s Best Products were suitable and safe for babies when it knew this was

 false and/or misleading. This duty applied at the time Plaintiffs and Class members purchased the

 Earth’s Best Products, and it continues to apply today.
           137.     Defendant failed to disclose and warn that the Earth’s Best Products were unsafe and

 unsuitable for children; that they contained heavy metals; the level of the heavy metals; that internal


                                                      26
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 27 of 29 PageID #: 283



 testing showed that the products contained harmful heavy metals; that Defendant did not regularly test

 finished products for heavy metals; and that Defendant’s policies permitted the sale of products with

 harmful levels of heavy metals.

           138.   Defendant intended for Plaintiffs and Class members to rely on their misrepresentations

 and omissions. Defendant engaged in this course of conduct to sell the Earth’s Best Products in the

 United States market with disregard of the unsafe nature of the products for babies. Defendant’s acts

 were done wantonly, maliciously, oppressively, and deliberately, with the intent to defraud Plaintiffs

 and Class members and with reckless and conscious disregard for Plaintiffs’ and Class members’

 rights.

           139.   Defendant’s misrepresentations, partial-truths, and omissions were material to

 Plaintiffs’ and Class members’ decision to buy the Earth’s Best Products. Defendant was aware—and

 exploited—the fact that Plaintiffs and Class members turned to Hain and trusted Hain to sell safe baby

 food and to disclose material facts.

           140.   Plaintiffs and Class members could not have discovered the truth about the Earth’s

 Best, Products as Defendant concealed these facts from the public until it was asked to comply with a

 congressional investigation and the Report became public. Plaintiffs and Class members could not

 have otherwise known of Defendant’s scheme and ongoing deception.

           141.   Plaintiffs and Class members reasonably relied on the representations and omissions in

 purchasing the Earth’s Best Products. Had Defendant disclosed to Plaintiffs and Class members the

 material facts alleged herein on the product packaging, Plaintiffs and Class members would have seen

 such disclosures as they relied on Defendant’s representations. Further, had Plaintiffs and Class

 members known the truth about the Earth’s Best Products and the true characteristics of the products,

 they would not have acted as they did. Plaintiffs and Class members would not have purchased the

 Earth’s Best Products, or they would have paid less for such products.

           142.   Plaintiffs and Class members were injured by their reliance on Defendant’s

 misrepresentations, partial-truths, and omissions. Plaintiffs and Class members have been damaged
 because they purchased products that were unsafe for babies and not as represented, and, because of

 that deception have been damaged in an amount to be proven at trial.


                                                   27
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 28 of 29 PageID #: 284



                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class, prays for relief and

 judgment against Defendant as follows:

        A.       Certifying the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure,

 appointing Plaintiffs as a representative of the Class, and designating Plaintiffs’ counsel as Class

 Counsel;

        B.       Awarding Plaintiffs and the Class compensatory damages, in an amount exceeding

 $5,000,000, to be determined by proof;

        C.       Awarding Plaintiffs and the Class appropriate relief, including actual and statutory

 damages;

        D.       For punitive damages;

        E.       For declaratory and equitable relief, including restitution and disgorgement;

        F.       For an order enjoining Defendant from continuing to engage in the wrongful acts and

 practices alleged herein;

        G.       Awarding Plaintiffs and the Class the costs of prosecuting this action, including expert

 witness fees;

        H.       Awarding Plaintiffs and the Class reasonable attorneys’ fees and costs as allowable by

 law;

        I.       Awarding pre-judgment and post-judgment interest; and

        J.       Granting any other relief as this Court may deem just and proper.

                                      JURY TRIAL DEMANDED

        Plaintiffs hereby demand a trial by jury on all issues so triable.

 Dated: June 17, 2021

  By:                                               /s/ Douglas J. McNamara

                                                    Douglas J. McNamara (DM6069)
                                                    Geoffrey A. Graber (pro hac vice pending)
                                                    Brian E. Johnson (pro hac vice forthcoming)
                                                    Paul Stephan (pro hac vice forthcoming)
                                                    COHEN MILSTEIN SELLERS & TOLL,
                                                    PLLC


                                                   28
Case 2:21-cv-01118-JS-AYS Document 36 Filed 06/17/21 Page 29 of 29 PageID #: 285



                                         1100 New York Ave, 5th Floor
                                         Washington, DC 20005
                                         T: 202-408-4600
                                         F: 202-408-4699
                                         dmcnamara@cohenmilstein.com
                                         ggraber@cohenmilstein.com
                                         bejohnson@cohenmilstein.com
                                         pstephan@cohenmilstein.com



                                         Eric A. Kafka (EK8746)
                                         COHEN MILSTEIN SELLERS & TOLL
                                         PLLC
                                         88 Pine Street
                                         14th Floor
                                         New York, NY 10005
                                         Telephone: (212) 838-7797
                                         Facsimile: (212) 838-7745
                                         ekafka@cohenmilstein.com

                                         Rosemary M. Rivas (pro hac vice pending)
                                         Mark Troutman (pro hac vice pending)
                                         Rosanne L. Mah (pro hac vice forthcoming)
                                         GIBBS LAW GROUP LLP
                                         505 14th Street, Suite 110
                                         Oakland, California 94612
                                         T: 510-350-9700
                                         F: 510-350-9701
                                         rmr@classlawgroup.com
                                         mht@classlawgroup.com
                                         RLM@classlawgroup.com




                                        Attorneys for Plaintiffs and the Proposed
                                        Class Members




                                        29
